DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 11/30/20 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-23 and 33-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gangl (US Patent 7,421,937). Gangl discloses a trigger assembly for a firearm that includes a hammer, the trigger assembly comprising:

a disconnector (24) that is rotatable relative to the trigger, wherein the disconnector comprises a rear hook (54) that is spaced apart from and positioned behind the pivot axis (rotatable relative to the trigger, so when the trigger is pushed forward the hook would be positioned farther backward), wherein the rear hook is adapted to hold the hammer in a cocked position after the firearm is fired until the trigger is released from being pulled in the triggering direction;
a disconnector spring (92) that biases the disconnector relative to the trigger, wherein the disconnector spring is spaced apart from and positioned in front of the pivot axis, on the opposite side of the pivot axis relative to the rear hook. (see at least Fig. 6)

With regards to claim 22. The trigger assembly of claim 21, wherein the disconnector rotates about the pivot axis of the trigger. (see Figs)

With regards to claim 23. The trigger assembly of claim 22, wherein the disconnector spring is radially closer to the pivot axis than the rear hook. (see Figs)

With regards to claim 33. The trigger assembly of claim 21, wherein the trigger assembly is configured as a drop-in trigger assembly for an M4/M16(AR) platform. (col. 1, lines 10-15)

With regards to claim 34. The trigger assembly of claim 21, wherein the trigger defines a trough that houses a portion of the disconnector. (trough at pivot and at disconnector spring; see at least Fig. 6)

With regards to claim 35. The trigger assembly of claim 34, wherein at least a part of the disconnector spring extends outside of the trough. (see at least Fig. 6)

With regards to claim 36. The trigger assembly of claim 21, wherein the disconnector selectively abuts (at 185B) the trigger so that the disconnector selectively rotates with the trigger.

With regards to claim 37. The trigger assembly of claim 36, wherein the disconnector abuts the trigger in front of the pivot axis. (see at least Fig. 9)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24  and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gangl as applied to claims 21-23 above, and further in view of Wilson (US Patent Application Publication 2015/0253095). Gangl discloses the claimed invention but does not disclose a front hook and is silent regarding trigger slap, however Wilson teaches a trigger for the same type of .
Allowable Subject Matter
Claims 26-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE CLEMENT whose telephone number is (571)272-6884. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE CLEMENT/Primary Examiner, Art Unit 3641